 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                             UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                )   Case No.: 2:18-cr-00141-MCE
 9   UNITED STATES OF AMERICA,                  )
                                                )
10                Plaintiff,                    )   STIPULATION AND ORDER TO
                                                )   CONTINUE STATUS CONFERENCE
11        vs.                                   )
     BRIAN FORMICONI,                           )   Date: October 10, 2019
12                                              )   Time: 10:00 a.m.
                  Defendant                     )   Judge: Hon. Morrison C. England, Jr.
13                                              )
14
15                                          STIPULATION
16         The United States of America through its undersigned counsel, Roger Yang,
17   Assistant United States Attorney, together with Thomas A. Johnson, counsel for
18   defendant, Brian Formiconi, hereby stipulate the following:
19      1. The Status Conference was previously continued by stipulation to October 3,
20         2019, and then, by the Court’s minute order, continued to October 10, 2019,
21         without an exclusion of time. By this stipulation, the parties now move to
22         continue the Status Conference to, November 14, 2019, at 10:00 a.m. and to
23         exclude time between October 3, 2019, and November 14, 2019, under the Local
24         Code T-4 (to allow defense counsel time to prepare).
25      2. The parties agree and stipulate, and request the Court find the following:
26         a. A continuance is requested because counsel for the defendant needs additional
27             time to review the discovery, conduct investigation, and discuss a potential
28             resolution.



                             STIPULATION AND ORDER                  -1-
 1         b. Counsel for defendant believes the failure to grant a continuance in this case
 2            would deny defense counsel reasonable time necessary for effective
 3            preparation, taking into account the exercise of due diligence.
 4         c. The Government does not object to the continuance.
 5         d. Based on the above-stated findings, the ends of justice served by granting the
 6            requested continuance outweigh the best interests of the public and the
 7            defendants in a speedy trial within the original date prescribed by the Speedy
 8            Trial Act.
 9         e. For the purpose of computing time under the Speedy Trial Act, 18 United
10            States Code Section 3161(h)(7)(A) within which trial must commence, the
11            time period of October 3, 2019, to November 14, 2019, inclusive, is deemed
12            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
13            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
14            granted by the Court at defendant’s request on the basis of the Court’s finding
15            that the ends of justice served by taking such action outweigh the best interest
16            of the public and the defendant in a speedy trial.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                           STIPULATION AND ORDER                    -2-
 1      3. Nothing in this stipulation and order shall preclude a finding that other provisions
 2         of the Speedy Trial Act dictate that additional time periods are excludable from
 3         the period within which a trial must commence.
 4
 5   IT IS SO STIPULATED.
 6
     DATE: September 17, 2019
 7                                                    /s/ Thomas A. Johnson
                                                      THOMAS A. JOHNSON
 8                                                    Attorney for Brian Formiconi
 9   DATED: September 17, 2019
10                                                    /s/ Roger Yang
                                                      ROGER YANG
11                                                    Assistant U.S. Attorney
12
13                                           ORDER
14         IT IS SO ORDERED.
15   Dated: September 27, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28



                           STIPULATION AND ORDER                     -3-
